Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 2, 2015

                                      No. 04-15-00338-CV

                                       Arthur BUTCHER,
                                            Appellant

                                                 v.

    CITY OF SAN ANTONIO, Acting by and through its agent City Public Service Board
                              d/b/a CPS Energy,
                                   Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-05172
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER
        Appellant’s brief was originally due on September 17, 2015. Neither the brief nor a
motion for extension of time has been filed. Appellant is represented on appeal by Mr. Samuel
Beale. It is therefore ORDERED that Mr. Beale file either (1) appellant’s brief or (2) a
reasonable explanation for why the brief has not been timely filed along with a motion
requesting an extension of time no later than October 12, 2015. If Mr. Beale fails to file the brief
by this date or fails to reasonably explain the reason for his failure to do so, this appeal will be
dismissed for want of prosecution. TEX. R. APP. P. 38.8(a).

        The Clerk of this court shall cause a copy of this order to be served on Mr. Beale by
certified mail, return receipt requested, and by United States mail.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2015.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court
                                                   MINUTES
                                                Court of Appeals
                                         Fourth Court of Appeals District
                                               San Antonio, Texas

                                                 October 2, 2015

                                              No. 04-15-00338-CV

                                               Arthur BUTCHER,
                                                    Appellant

                                                        v.

     CITY OF SAN ANTONIO, Acting by and through its agent City Public Service Board
                               d/b/a CPS Energy,
                                    Appellee

                      From the 408th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-05172
                           Honorable John D. Gabriel, Jr., Judge Presiding


                                                 ORDER
        Appellant’s brief was originally due on September 17, 2015. Neither the brief nor a
motion for extension of time has been filed. Appellant is represented on appeal by Mr. Samuel
Beale. It is therefore ORDERED that Mr. Beale file either (1) appellant’s brief or (2) a
reasonable explanation for why the brief has not been timely filed along with a motion
requesting an extension of time no later than October 12, 2015. If Mr. Beale fails to file the brief
by this date or fails to reasonably explain the reason for his failure to do so, this appeal will be
dismissed for want of prosecution. TEX. R. APP. P. 38.8(a).

        The Clerk of this court shall cause a copy of this order to be served on Mr. Beale by
certified mail, return receipt requested, and by United States mail.


                                                             /s/ Sandee Bryan Marion
                                                             Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of October, 2015.

                                                             /s/ Keith E. Hottle
                                                             Keith E. Hottle
                                                             Clerk of Court




Entered this 2nd day of October, 2015.                                                VOL____PAGE____